Title: From Thomas Jefferson to the Commissioners to Be Appointed by General Muhlenberg, 29 August 1780
From: Jefferson, Thomas
To: Commissioners to Be Appointed by General Muhlenberg



Sir
Virginia In Council August 29. 1780.

You are hereby appointed a Commissioner under the ‘act for procuring a supply of provisions and other necessaries for the use of the army,’ but restrained specially to the procuring the articles enumerated in the said act, and live cattle, horses, waggons, and their gear, for their subsistance and transporting the baggage of the recruits raised under an act of the last session of Assembly. You are in the first instance if it can be done with any convenience to call on the continental commissaries or on the commissioners of the same provision law appointed in each county, in which you may be with the said recruits to furnish provisions for their subsistance during their stay at any place within this state, or their march through the same. Your receipt to such commissioners shall be to them a good voucher for the delivery of any articles you shall call on them for, notwithstanding any former orders we may have given, to deliver them otherwise. If neither the said commissioners, nor commissaries can furnish you with subsistance you are in that case,  and in that case only to exercise the powers hereby given you within the counties before described. When you shall have passed with the recruits out of the limits of this state, or your attendance on them for the purposes of this commission, shall be dispensed with by any continental officer having authority so to do, this commission is to determine, and you are to transmit to me by safe conveyances duplicate Lists of all the Certificates or receipts you shall have given for articles hereby submitted to your seizure, specifying the name of the owner, the article seized, the price to be paid and time of seizure. That you may be informed of the manner in which you are to proceed in the execution of this commission you will receive herewith a copy of the provision Law, and an extract from another act relative to the particular articles of live stock, horses, waggons, and their gear, this last being the only article to which under the term ‘necessaries’ used in the act, we mean that your power should extend.
I am Sir, Your very humble servant,

Th: Jefferson

